Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, “outer elbow sections“ and “outer straight sections” lack proper antecedent basis. Claims 2-9 are also rejected due to their dependency on rejected claim 1.  Additionally, regarding claims 2-5, the recitation  “an outer portion of the elongate inner portion” is vague and indefinite since it is not clear if applicant is referring to the same outer portion of the main component of the curtain rod.  Furthermore, since the main component is set forth to have one elongated inner portion and two outer portions, it is not clear in the recitation  “an outer portion of the elongate inner portion” whether “the outer portion is referring to both of the outer portion or one of the outer portion of the main component.  Regarding claim 13, “the arc section” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engell (US Publication no. 20170079458). Engell discloses a curtain rod assembly (figures 1-13), comprising: a central main component (12), and two end components (21 and 121), the main component having a generally straight elongate inner portion (12) and two outer portions (14 and 16, figure 4) on either side of the elongate inner portion, the two end components being connectable to the main component proximal to the outer portions of the main component, such that when the two end components are connected to the main component, the curtain rod assembly has both outer elbow sections (28 and 128, figure 4) that can be turned inwardly toward .
Regarding claim 2, the curtain rod assembly of claim 1, Engell discloses wherein at least one of the two end components comprises one elbow section (21 from 64 extending to 26, figure 12) having: a first end defining a channel (23) for receiving an outer portion (14 and 70, figure 12) of the elongate inner portion (12), a second end (26, figure 12) for mounting the elbow section to a support surface, and an arc section (21 from 64 extending to 26, figure 12) positioned between the first end and the second end, the arc section defining an opening (opening defined by collar 64 through 62, figure 12) to permit passage of the outer portion (76) of the elongate inner portion.  
Regarding claim 3, the curtain rod assembly of claim 2, Engell discloses wherein the arc section (21) snugly fits the outer portion (14 and 16) of the elongate inner portion (12) extending through the arc section.  
Regarding claim 4, the curtain rod assembly of claim 2, Engell discloses further comprising an adjuster (80, figures 12-13) positioned on a surface (the collar surface 64 in contact with fastener 80, figure 12 to prevent the rod from being pulled through the opening formed by the collar 64) opposing the opening of the arc section (21 from 64 arcuately extending to 26) for adjusting the outer portion (14 and 16) of the elongate inner portion (12) extending through the arc section.
Regarding claim 5, the curtain rod assembly of claim 2, Engell discloses wherein the finial is mountable on the outer portion (14 and 16) of the elongate inner portion (12) extending through the arc section.

Regarding claim 11, the modification kit of claim 10, Engell discloses wherein the each elbow section comprises: a first end defining a channel for receiving an outer portion of the curtain rod, a second end for mounting the elbow section to the wall, and -9-an arc section positioned between the first end and the second end, the arc section defining an opening for passing the outer portion of the curtain rod therethrough (see claim 2 above).  
Regarding claim 12, the modification kit of claim 11, Engell discloses wherein the arc section is adapted to snugly fit the outer portion of the curtain rod (see claim 3 explanation above).  
Regarding claim 13, the modification kit of claim 10, Engell discloses  an adjuster (80, figures 12-13) positioned on a surface (the collar surface 64 in contact with fastener 80, figure 12 to prevent the rod from being pulled through the opening formed by the collar 64) opposing the opening of the arc section (21 from 64 arcuately extending to 26) for adjusting the outer portion (14 and 70) of the curtain rod on the arc section.  
s 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Navarro (US Patent no. 8701740). Navarro discloses a curtain rod assembly (see illustration below), comprising: a central main component, and two end components, the main component having a generally straight elongate inner portion and two outer portions on either side of the elongate inner portion, the two end components being connectable to the main component proximal to the outer portions of the main component, such that when the two end components are connected to the main component, the curtain rod assembly has both outer elbow sections that can be turned inwardly toward a wall when the curtain rod assembly is fixed above a window and also outer straight sections that extend beyond the elbow sections upon which finials can be mounted (see illustration below).  
 

    PNG
    media_image1.png
    553
    831
    media_image1.png
    Greyscale
 

Regarding claim 13, the modification kit of claim 10, Navarro discloses  an adjuster (see illustration below) positioned on a surface opposing the opening of the arc section (6) for adjusting the outer portion (2) of the curtain rod on the arc section.  


    PNG
    media_image2.png
    322
    713
    media_image2.png
    Greyscale


Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Didehvar (US Patent no. 8341775).  Didehvar disclose a curtain rod assembly, .  
Regarding claim 14,  Didehvar discloses a modification kit for a conventional U-shaped curtain rod (1, 2, 5, 5a, figure 1 define U-shape) having integral elbow portions (1a and 2a)  at each end, comprising: a pair of straight tubular sections (mounting assembly defines a straight tubular section 6a, figure 6) mountable on the rod proximate the elbow portion, each straight tubular section dimensioned to fit closely over the rod.  
Regarding claim 15, the modification kit of claim 14, Didehvar discloses wherein the straight tubular section comprises a first end defining a channel (the channel between 14 and 14a receiving the rod 5a, figure 5) mountable over the rod proximate an elbow portion.  
Regarding claim 16,  the curtain rod assembly of claim 15, Didehvar discloses wherein the straight tubular section comprises a ring section (15) for securing the channel over the rod proximate an elbow portion.
Claims 1, 6-8, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barrese (US Patent no. 7926127).  Barrese disclose a curtain rod .  
Regarding claims 6 and 14, Barrese discloses a modification kit for a conventional U-shaped curtain rod (14, figure 1 define U-shape) having integral elbow portions (bent end portions 20,figure 2)  at each end, comprising: a pair of straight tubular sections (42, figure 4) mountable on the rod proximate the elbow portion, each straight tubular section dimensioned to fit closely over the rod.  
Regarding claims 7 and 15, the modification kit of claim 14, Barrese discloses wherein the straight tubular section (42, figure 4) comprises a first end defining a channel (the opening channel of 42 receiving end of portion of 14 at 16, figures 1-4 ) mountable over the rod proximate an elbow portion.  
Regarding claims 8 and 16,  the curtain rod assembly of claim 15, Barrese discloses wherein the straight tubular section (42) comprises a ring section (tubular section of 42 having 46 therethrough forms a ring) for securing the channel over the rod proximate an elbow portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record further demonstrate curtain rod supports of interests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631 

khc